Citation Nr: 1810914	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  11-27 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for blurred vision.

3.  Entitlement to service connection for traumatic brain injury (TBI), initially claimed as head injury.

4. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney



ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1978 to March 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Board remanded the issues on appeal for additional development in September 2014.  The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  An additional issue of entitlement to service-connection for night sweats was listed in the September 2014 Board remand, but in October 2017, the RO granted service connection for post-traumatic stress disorder (PTSD) in a separate action and noted that night sweats was deemed to be part of the symptoms presented in the Veteran's PTSD diagnosis and therefore is no longer a separate issue.  As such, that claim is not in appellate status and will not be further addressed. 

The most recent Supplemental Statement of the Case (SSOC) was issued by the RO in October 2017.  Per 38 C.F.R. § 20.1304(c), if pertinent evidence has been received and associated with the record, then it must be referred to the Agency of Original Jurisdiction (AOJ) for review, unless this procedural right is waived by the appellant or his representative.  That paragraph states "[e]vidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues."  Id.  Additional evidence has been added to the record since the October 2017 SSOC, but the Board also finds that recent evidence is not pertinent to the issues on appeal as listed above, and the Board will proceed to consider the appeal.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Veteran initially requested a Board hearing, but through his attorney, he withdrew the request in May 2012, which he confirmed in September 2012.  


FINDINGS OF FACT

1.  Sleep apnea was not manifest during active service, and is not shown to be causally or etiologically related to an in-service event, injury, or disease.

2.  A blurred vision disability was not manifest during active service, and is not shown to be causally or etiologically related to an in-service event, injury, or disease.

3.  A TBI, claimed as a head injury, was not manifest during active service, and is not shown to be causally or etiologically related to an in-service event, injury, or disease.

4.  A low back disability was not manifest during active service, and is not shown to be causally or etiologically related to an in-service event, injury, or disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleep apnea disability are not met.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for a blurred vision disability are not met.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for service connection for a TBI, claimed as a head injury, are not met.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

4.  The criteria for service connection for a low back disability are not met.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

In sum, the Board is satisfied that the originating agency properly processed the 

II. Service Connection for Sleep Apnea, Blurred Vision, TBI, and Low Back Disabilities

A. Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted for disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C. § 7104(a) (2012).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B. Evidence and Analysis

The Veteran asserts he is entitled to service connection for a sleep apnea disorder, a blurred vision disorder, TBI, and a low back condition.

Sleep Apnea

The Veteran received a VA examination for his claimed sleep apnea in August 2017.  Here, the VA examiner confirmed and continued a diagnosis of sleep apnea made in September 2011, after a sleep study was performed.  The Veteran had reported he had problems snoring while on active duty, and now uses a continuous positive airway pressure (CPAP) machine with better quality sleep when he uses it.  Thus, the requirement for a current disability is met.

This examiner noted the Veteran's service treatment records from September 1985 and February 1986 indicated complaints of trouble sleeping concurrent with complaints of depression, excessive worry, anxiety, and nervous trouble.  However, the examiner also noted the Veteran's diagnosed and service-connected post-traumatic stress disorder (PTSD) and noted the sleeping difficulties were part of the PTSD rather than related to sleep apnea.

This August 2017 VA examiner provided an opinion regarding service connection for the sleep apnea, noting the condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was that the sleep disturbances noted in service were evaluated by mental health providers and are likely related to the Veteran's service-connected PTSD.  The examiner also pointed out that the service treatment records are silent for any snoring or sleep apnea disturbances during active service, and that sleep apnea was not diagnosed until 2011, 25 years after active service.

The Board finds the August 2017 VA examination and opinion are probative as they are sound and thorough, and had sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting medical literature and clinical data. See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  

Upon review of the evidence of record, the Board finds that the weight of the competent and probative evidence does not demonstrate that entitlement to service connection is warranted for the Veteran's claimed sleep apnea condition.  The previously mentioned VA examination find a diagnosis of obstructive sleep apnea, and thus the requirement for a current disability is met.  However, there is no evidence in the record of a problem with sleep apnea until 2007, 21 years after active service.  The Board finds that the VA medical opinion is the most probative evidence and demonstrates that the sleep apnea condition was not incurred in service.  There are no positive nexus opinions from VA in the Veteran's claims file, and none from any private medical authority.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006); Bostain v. West, 11 Vet. App. 124 (1993).

The Board notes the Veteran's statements regarding the current condition of the Veteran and his asserted sleep apnea, but those observations do not include any opinion, competent or otherwise, as to the nexus of the Veteran's claimed sleep apnea.  Generally, lay evidence is probative with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence on its own can be sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. Id.  A layperson cannot provide evidence as to more complex medical questions and, specifically, cannot provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever). See 38 C.F.R. § 3.159(a)(2).  To the extent that the Veteran can observe symptoms such as snoring, he is competent to comment on and endorse these symptoms.  However, the determination of the etiology of sleep apnea is a complex medical determination beyond his competence.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, his assertions to that effect are of no probative value.
  
Because the Veteran has no in-service or related disease or injury that occurred in service or within one year after leaving active service that is not already accounted for in his other service-connected disabilities, the second prong of the test for entitlement to direct service connection is not met. See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Based on the above, the Board finds that the weight of the competent and credible evidence demonstrates that the Veteran's claimed sleep apnea was not incurred in service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for a sleep apnea condition, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


Blurred Vision

The Veteran received a VA examination for his claimed blurred vision in August 2017.  The Veteran complained of frequent burning, dryness, and a gritty sensation in the eyes, and also "frequently slightly blurry" vision that improves with his prescription glasses.  The VA examiner noted two diagnoses related to the eyes:  dry eyes secondary to the Veteran's CPAP usage for his sleep apnea, and refractory errors in each eye described as astigmatism.  No other irregularities, such as anatomical loss, problems with light perception, diplopia, abnormal intraocular pressure, slit lamp tests, or visual field defects were noted.  The examiner did note minimal tearing in each eye, which led to his diagnosis of dry eyes.  The examiner also noted that the Veteran wore glasses and contact lenses throughout his active service, and that upon leaving active service in 1986, that his separation examination indicated normal vision.

This examiner provided an opinion regarding service connection, noting that the dry eyes diagnosed in his August 2017 examination were the result of his CPAP machine use relating to his diagnosed sleep apnea, and not related specifically to any eye disorder.  VA law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9 (2017).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. 38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability. See VAOPGCPREC 82-90 (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  As noted above, the dry eye condition was found to be related to sleep apnea and there is no other eye condition, has been diagnosed or found to be related to service.

The Board finds the August 2017 VA examination and opinion are probative as they are sound and thorough, and had sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting medical literature and clinical data. See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  

Upon review of the evidence of record, the Board finds that the weight of the competent and probative evidence does not demonstrate that entitlement to service connection is warranted for the Veteran's claimed blurred vision condition.  The August 2017 VA examiner noted a diagnosis of dry eyes and also concluded that the condition is related to sleep apnea.  As service connection for sleep apnea is not in effect, there is no basis for granting service connection for a dry eye condition.  The August 2017 examiner also noted diagnoses of astigmatism and refractive errors noted by the examiner.  The Veteran's refractive errors in his eyesight are not disabilities for VA purposes.  

The Board finds that the VA medical examination and opinion of the August 2017 examiner is the most probative evidence and demonstrate that the blurred vision condition was not incurred in service.  There are no positive nexus opinions from VA in the Veteran's claims file, and none from any private medical authority.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006); Bostain v. West, 11 Vet. App. 124 (1993).

The Board notes the Veteran's statements regarding the current condition of the Veteran and his asserted blurred vision condition, but those observations do not include any opinion, competent or otherwise, as to the nexus of the Veteran's claimed blurred vision.  To the extent that the Veteran can observe symptoms such as his own eyesight, he is competent to comment on and endorse these symptoms.  However, the determination of the etiology of blurred vision is a complex medical determination beyond his competence.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, his assertions to that effect are of no probative value, and the refractive errors found by the August 2017 examiner are not disabilities for VA purposes.
  
Based on the above, the Board finds that the weight of the competent and credible evidence demonstrates that the Veteran's claimed blurred vision was not incurred in service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for a blurred vision condition, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Traumatic Brain Injury (TBI)

In August 2017, the Veteran received a VA examination for his TBI claim.  This examiner concluded that there was no diagnosis of a TBI, saying that the Veteran does not have or ever had a TBI or any residuals of a TBI.  The Veteran had reported that while stationed in Germany in September 1984, he was doing preventive maintenance on a 5-ton truck, and was sitting on the edge of the engine compartment with the hood open.  According to the Veteran, the wind came up and knocked the hood down, and while the Veteran tried to protect himself with his arm, the hood fell and injured his neck.  Service treatment records at the time indicate the Veteran was seen for a contusion of the right side of the neck, and x-rays were taken, which showed no sign of fracture or other injury.  The Veteran reported neck pain at the time, and the treating medical professional noted the Veteran's good strength of grip and arms, and the radial ulnar, and median musculoskeletal were intact.  No radicular symptoms were noted.  The Veteran was returned to duty, and the service treatment records, to include his separation examination in February 1986, are free of any chronic neck injury or residuals from the September 1984 incident.  The August 2017 VA examiner found no complaints of impairment of memory, attention, concentration, or executive functions.  The Veteran's judgment was considered normal and social interaction was routinely appropriate.  The examiner determined the motor activity and visual spatial orientation to be normal, and no subjective symptoms were noted.  No neurobehavioral effects were noted.

This August 2017 examiner provided an opinion on service connection, opining that the Veteran's claimed TBI was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was that the service treatment records are silent for any brain injury of any type, and that the September 1984 incident where the truck hood fell on the Veteran's neck caused a contusion that healed and left no residuals.  Per this examiner, there is no objective medical evidence that supports a TBI during active service, and no TBI is currently diagnosed.  Referencing the September 1984 incident, the examiner noted that if a bony abnormality residual was present related to the neck injury during service, that the area of impact would be expected to show trauma-related changes.  Noting the degenerative disc disease found on the x-ray, the examiner opined that the degenerative changes of the cervical spine are widespread and likely age-related, indicating a multilevel involvement of the cervical spine, and that no objective medical evidence exists to support a chronic neck condition related to active service.

The Board finds the August 2017 VA examination and opinion are probative as they are sound and thorough, and had sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting medical literature and clinical data. See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  

In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is no diagnosis of a current disability of a TBI condition by any medical examiner.  Thus the Veteran's claim does not meet the first prong of service connection, the requirement of a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

The Board notes the Veteran's statements regarding the current condition of the Veteran and his asserted TBI, but those observations do not include any opinion, competent or otherwise, as to the nexus of the Veteran's claimed TBI.  To the extent that the Veteran can observe symptoms such as temporary headaches and vertigo, he is competent to comment on and endorse these symptoms.  However, the determination of the etiology of TBI is a complex medical determination beyond his competence.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, his assertions to that effect are of no probative value.
  
Based on the above, the Board finds that the weight of the competent and credible evidence demonstrates that the Veteran's claimed TBI was not incurred in service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for a TBI condition, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Low Back Condition

The Veteran received VA examinations for both the lumbar spine and the cervical spine in August 2017 related to his claimed low back condition.  Here, the examiner diagnosed degenerative arthritis of the spine with signs of bilateral radiculopathy.  The Veteran said that his history of carrying heavy machine guns while in service had strained his back.  The examiner also noted the Veteran's post-service occupational history of working in city maintenance for 11 years, including moving things like manhole covers, and also being a long-haul truck driver for another 11 years.  The Veteran reported that he was told by a doctor that back problems probably started during active duty service.  The Board notes the Veteran has received Social Security disability for his back and his psychiatric disabilities since 2006.  The examiner noted the Veteran's history which includes a July 2007 lumbar spine x-ray, which showed degenerative changes in the spine, with narrowing disc space.  Additional examinations in October 2011 and May 2014 show worsening of the degenerative disc disease along with multilevel central canal stenosis.  

This August 2017 examiner provided an opinion regarding service connection, noting the Veteran's claimed low back condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was that the Veteran's service treatment records are silent for the evaluation of, treatment for, or diagnosis of a low back problem or condition during active service, which ended in 1986.  The examiner noted the diagnosed lumbar spine degenerative disk disease with bilateral radiculopathy was diagnosed in 2007, over 20 years after active service, and that the Veteran's current back conditions most likely relate to his occupations after discharge.

The Board finds the August 2017 VA examination and opinion are probative as they are sound and thorough, and had sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting medical literature and clinical data. See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  

Upon review of the evidence of record, the Board finds that the weight of the competent and probative evidence does not demonstrate that entitlement to service connection is warranted for the Veteran's claimed low back condition.  The previously mentioned VA examination noted a diagnosis of degenerative disc disease with bilateral radiculopathy, and thus the requirement for a current disability is met.  However, there is no evidence in the record of a problem with the back until 2007, 21 years after active service.  The Board finds that the VA medical opinion is the most probative evidence and demonstrates that the low back condition was not incurred in service.  There are no positive nexus opinions from VA in the Veteran's claims file, and none from any private medical authority.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006); Bostain v. West, 11 Vet. App. 124 (1993).  To the extent that the Veteran reported at the August 2017 examination that a doctor had told him that the back condition probably started in service, he has not submitted such opinion or adequately identified the doctor who rendered the purported opinion.  The reported opinion is speculative as it was indicated that the condition probably started in service and is therefore not probative and outweighed by the competent and probative August 2017 VA opinion.

The Board notes the Veteran's statements regarding the current condition of the Veteran and his asserted low back disability, but those observations do not include any opinion, competent or otherwise, as to the nexus of the Veteran's claimed low back symptoms.  To the extent that the Veteran can observe symptoms such as low back pain and other related symptoms, he is competent to comment on and endorse these symptoms.  However, the determination of the etiology of a low back disability is a complex medical determination beyond his competence.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, his assertions to that effect are of no probative value.
  
Based on the above, the Board finds that the weight of the competent and credible evidence demonstrates that the Veteran's claimed low back disability was not incurred in service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for a low back disability on a direct basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a sleep apnea disability is denied.

Entitlement to service connection for a blurred vision disability is denied.

Entitlement to service connection for a TBI disability is denied.

Entitlement to service connection for a low back disability is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


